Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/3/2022.  These drawings are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or render obvious the gear selection and shifting actuation mechanism for an AMT gearbox, as defined by claim 1, specifically where there are provided shift blocks, linear driving devices, shift forks and push blocks having through holes, each having the same quantity and are provided corresponding to each other, and one end of a respective shift block is connected to a corresponding linear driving device and the other end of the respective shift block is inserted into the corresponding through hole, and where the respective shift block and the corresponding linear driving device is configured such that when a gear shifting is required the another end of the respective shift block is aligned with a groove on the corresponding shift for after passing out of the corresponding through hole. The examiner considers USPN 9,441,729 to Skogward to be the most relevant piece of prior art because it shows a gear selection and shifting actuation mechanism having linear drive devices, and what can be considered a push block and a guide block, however, the reference fails to disclose the above identified features. To modify the prior art exactly as applicant claims would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658